Opinion filed May 30, 2014




                                     In The


        Eleventh Court of Appeals
                                  ___________

                             No. 11-14-00035-CV
                                  ___________

                    NICHOLAS ROMAN IV, Appellant

                                        V.

        ELEMENT PETROLEUM, L.P., F/K/A MPI ENERGY
                 PARTNERS, L.P., Appellee


                    On Appeal from the 142nd District Court
                             Midland County, Texas
                        Trial Court Cause No. CV-46,781


                     MEMORANDUM OPINION
      Appellant, Nicholas Roman IV, has filed in this appeal an unopposed motion
to dismiss this appeal based upon a settlement agreement entered into by Appellant
and Appellee, Element Petroleum, L.P., f/k/a MPI Energy Partners, L.P. Appellant
states in his motion that he “no longer wishes to pursue his appeal against Element
Petroleum,” and he requests that this court “dismiss the appeal against Element
Petroleum with prejudice, with the parties bearing their own costs.” The motion is
not opposed by Element Petroleum. Therefore, in accordance with Appellant’s
request, we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
      The motion is granted, and the appeal is dismissed.



                                                    PER CURIAM


May 30, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2